DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 7, 2022.
Currently, claims 1-3, 5, 10-13, 19-20, 26-31, and 35 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
Claims 1-3, 5, 10-13, 19-20, 26-31, and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over Arevalo et al. in view of Wright, Gaur et al., Yusibov et al., and Subramanya et al. for the reasons as set forth in the Office action mailed on September 7, 2021 and for the reasons set forth below. 
Applicant's arguments filed on January 7, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious in view of the “SUMMARY not an anticipation rejection under §102 that determines whether or not the claimed invention is “novel”. The instant rejection is an obviousness rejection under §103 that has determined that the claims are not patentable over the combination of relevant prior art teachings and the skills/knowledge disclosed therein. In addition, “Exhibit A” is not an expert testimony or opinion pertaining to the instant ground of rejection and the instant claims. As such, whether or not some of the reviewers deemed the grant application approach “novel” or “innovative” is irrelevant and inadequate to show that relevant artisans would have deemed the instant claims nonobvious over the cited references in the instant rejection. Further, it is noted that not all reviewers deemed the grant application approach novel. See page 8 for the following: “In agreement with previous reviewers, development of receptor targeting agents is not novel.” (emphasis added). Regardless of whether or not the subject matter of the grant application in “Exhibit A” was considered “novel” or “not novel” by the reviewers before the effective filing date, the fact remains that “Exhibit A” does not provide any objective, factual evidence that is commensurate in scope with the instant claims demonstrating that the instant claims were deemed nonobvious over the combined teachings of Arevalo et al., Wright, Gaur et al., Yusibov et al., and Subramanya et al. That is, “Exhibit A” does not amount to factually based expert opinions that are sufficient to rebut the instant prima facie case of obviousness established in the instant case. Hence, “Exhibit A” has little or no weight in rebutting the instant obviousness rejection. 
“In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value). Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).” (emphasis added). See MPEP §716.01(c)III.
In view of the foregoing, this rejection is maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/DANA H SHIN/Primary Examiner, Art Unit 1635